DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 March 2021 has been entered.

Response to Amendment
The amendment filed on 19 March 2021 has been entered.

Allowable Subject Matter
Claims 3-6, 9, 12 allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 3:	The prior art of record does not teach or reasonably suggest a moving-body indoor illumination apparatus, comprising: … wherein the housing includes a pair of shafts as the housing-side restricting part, the pair of shafts is 
Stache and Ono, considered to be the closest prior art, each teach a pair of shafts at 180 degrees to each other, but neither teaches an additional pair of projections at 90 degrees to the shafts, and neither suggest restricting the movement of each pair of shafts and each pair of projection such that each of the pair of projections moves only along a ring-shaped moving trajectory.
Claims 4, 6, and 12 inherit the subject matter from claim 3.
With respect to claim 5:	The prior art of record does not teach or reasonably suggest a moving-body indoor illumination apparatus, comprising: … wherein the 
Stache and Ono, considered to be the closest prior art, both feature recesses with parallel shape (Ono element G and Stache element 60), and in both cases use the recesses to restrict rotation about the lamp axis (Ono paragraph 56, Stache paragraph 34).  This function teaches away from changing the shape of the recesses to a divergent shape because a divergent shape would have different limits to the rotation they were originally designed to limit based on whether the restricting parts were pivoted to the narrow bottom of the recesses or the wider top part of the recesses.
With respect to claim 9:	The prior art of record does not teach or reasonably suggest a moving-body indoor illumination apparatus, comprising: … the housing is provided with a housing-side restricting part that restricts movement of the housing with respect to the holder by contacting with or approaching the holder in a portion different from a portion which is exposed from an opening on an irradiation side of the holder, the housing includes a plurality of projections as the housing-side restricting part, the holder 
Stache and Ono, considered to be the closest prior art, both feature recesses with parallel shape (Ono element G and Stache element 60), and in both cases use the recesses to restrict rotation about the lamp axis (Ono paragraph 56, Stache paragraph 34).  This function teaches away from changing the shape of the recesses to a divergent shape because a divergent shape would have different limits to the rotation they were originally designed to limit based on whether the restricting parts were pivoted to the narrow bottom of the recesses or the wider top part of the recesses.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL J LEE/Examiner, Art Unit 2875     

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875